                   Case 1:19-cr-00045-SPW Document 56 Filed 02/11/21 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR I9-45-BLG-SPW-I
 PAIGE MORNING BUTTERS                                                     USM Number; 17668-046
                                                                          Lance G. Lundvall
                                                                           Delcndcini's Auorncy



THE DEFENDANT:
      pleaded guilty to count{s)                         1
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 2l:846=Cd.F Conspiracy To Possess With Intent To Distribute                                      06/30/2017
 Methamphetamine and Heroin




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count{s)
 IE   Count(s) 2 IE is   □ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             February 11.2021
                                                             Dulc of Imposition ofJudgmcnt




                                                              ignature of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             February 11,2021
                                                             Date
Case 1:19-cr-00045-SPW Document 56 Filed 02/11/21 Page 2 of 7
Case 1:19-cr-00045-SPW Document 56 Filed 02/11/21 Page 3 of 7
Case 1:19-cr-00045-SPW Document 56 Filed 02/11/21 Page 4 of 7
Case 1:19-cr-00045-SPW Document 56 Filed 02/11/21 Page 5 of 7
Case 1:19-cr-00045-SPW Document 56 Filed 02/11/21 Page 6 of 7
Case 1:19-cr-00045-SPW Document 56 Filed 02/11/21 Page 7 of 7
